were served with any motion to which they could have lodged an
                 opposition. Thus, the district court was within its discretion to deny
                 appellant's request for a preliminary injunction based on the grounds
                 identified in its order.   Boulder Oaks Cmty. Ass'n v. B & J Andrews
                 Enters., LLC, 125 Nev. 397, 403, 215 P.3d 27, 31 (2009) (reviewing a
                 district court's decision to grant or deny a preliminary injunction for an
                 abuse of discretion); see NRCP 65(a)(1). We therefore
                             ORDER the judgment of the district court AFFIRMED.



                                                                                         J.




                                                             Parraguirre



                                                             Saitta




                 cc:   Hon. Jerry A. Wiese, District Judge
                       Law Offices of Noggle Law PLLC
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947)    e